Citation Nr: 1024327	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 to January 
1950 and from September 1950 to December 1951.  He died in 
June 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The issue was previously before the Board 
in August 2007 and August 2009, and was remanded for further 
development.  As will be discussed further below, the Board 
finds that the RO substantially complied with the mandates of 
the August 2009 remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002). 

In November 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. The Veteran died in June 2004; the immediate cause of 
death was bronchogenic cancer with metastasis to liver, spine 
and brain.

2. The Veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim. As previously defined by the courts, those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned 
if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
'tailored' and must respond to the particulars of the 
application submitted.  

A review of the claims file reveals that prior to initial 
adjudication of the claim, a February 2005 letter informed 
the appellant of what evidence was required to substantiate a 
claim of entitlement to service connection for the cause of 
the Veteran's death under 38 U.S.C.A. § 1151.  The letter 
also informed her of her and VA's respective duties for 
obtaining evidence.  However, she was not informed of any 
disabilities for which service connection had been 
established during the Veteran's lifetime.  A November 2009 
VCAA notice letter informed the appellant that the Veteran 
was service-connected for PTSD.  The Board notes that the 
appellant also specifically discussed the Veteran's service-
connected disabilities at her Board hearing.  Thus, the Board 
finds that the appellant had actual knowledge of the 
Veteran's service-connected disabilities.  Any error on the 
first element of Hupp notice is harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The November 2009 VCAA letter also explained the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, because 
the instant decision denies the appellant's claim, no 
effective date will be assigned.  

Although the November 2009 letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, she was provided time to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in March 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's  service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible, including records from Stormont-Vail Hospital.  The 
appellant has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded three medical opinions in June 
2005, May 2009, and January 2010 to determine whether the 
Veteran's death from bronchogenic cancer with metastasis to 
the liver, spine and brain was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or an event 
not reasonably foreseeable in conjunction with the treatment 
at the VA.  In the August 2009 remand, the Board found the 
June 2005 and May 2009 opinions to be inadequate, and 
requested a new medical opinion.  The January 2010 opinion 
addresses the issue, provides a full rationale for the 
opinion, was provided by a physician, and is based on a 
thorough review of the pertinent evidence of record.  
Therefore, the Board finds the January 2010 opinion 
substantially complies with the mandates of the August 2009 
remand and is adequate.  See Dyment v. West, 13 Vet. App. at 
146 (1999).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).


II. Analysis

The appellant is seeking entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151.  For the reasons that follow, the Board 
finds that entitlement to DIC benefits is not warranted.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a Veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 was initially filed in November 2004, 
in which she claimed that the lack of a timely diagnosis of 
the Veteran's cancer by the VA resulted in his death.  A 
Certificate of Death reflects that the Veteran died in June 
2004.  The immediate cause of death was bronchogenic cancer 
with metastasis to the liver, spine and brain.  Chronic 
obstructive pulmonary disease (COPD) was listed as a 
significant condition contributing to death, but not 
resulting in the underlying cause.  An autopsy was not 
performed.

VA and private treatment records have been associated with 
the claims file and thoroughly reviewed.  The appellant 
asserts that the Veteran's death from bronchogenic cancer 
with metastasis to the liver, spine and brain was due to 
negligent treatment that he received at the VA Eastern Kansas 
Health Care System between 2001 and 2003.  She specifically 
contends that if the Veteran's complaints of coughing 
(including coughing up blood), weight loss, fatigue, etc., 
which he began to complain of experiencing in 2001, had been 
properly worked up (i.e., bronchoscopy, chest CT scan, lab 
tests, etc.) by VA examiners, then his lung cancer would have 
been detected prior to May 2004.  She claims that an earlier 
diagnosis would have allowed him to undergo treatment, 
including radiation and chemotherapy, and would have possibly 
prevented the Veteran's cancer from metastasizing from his 
lung to his liver, spine, and brain, and/or would have 
extended his life span.

A January 2001 VA treatment record reflects that the Veteran 
reported coughing and expectoring white phlegm for two weeks.  
A May 2001 VA treatment record indicates the Veteran reported 
that he had a hacky cough and he coughed up approximately a 
tablespoon of blood.  The Veteran said that he had no other 
symptoms.  An October 2001 VA treatment record indicates the 
Veteran reported having cold symptoms with a cough for about 
6 days.  A December 2001 VA treatment record notes that the 
Veteran reported having a sinus infection for the last 6 
weeks and was unable to get rid of it.  A February 2002 VA 
treatment record reflects that the Veteran reported having 
sinus problems since last fall.  

An October 2000 report of an x-ray of the spine indicated the 
Veteran had narrowing of L5-S1 disc space with 1st degree 
spondylolisthesis of L5 over S1.  A November 2001 chest x-ray 
report indicates the Veteran had pulmonary 
fibroemphysematous, apical bullous changes without acute 
infiltrates or cardiomegaly.  A December 2001 x-ray of the 
abdomen report found no gross abnormalities in the kidneys or 
gallbladder.  A February 2002 chest x-ray report reflects 
that the overall appearance of the chest was unchanged since 
the November 2001 x-ray report.  

A June 2003 VA treatment record reflects that the Veteran 
reported having a sinus infection in the winter, a poor 
appetite, fatigue, and weight loss of 15 pounds in 4 months.  
In August 2003, the Veteran complained of having back pain 
for three weeks, particularly in the right side.  An August 
2003 x-ray report indicated the Veteran had first degree 
spondylolisthesis of L5 over S1 and marked narrowing of L5-S1 
disk space.  The report also noted partial loss of height of 
T12 vertebral body.  An August 2003 VA treatment record 
indicates the Veteran reported having the back pain for four 
weeks.  He stated that his back pain started after he tried 
to pick up a five gallon can of gasoline that weighed 30 to 
40 pounds.  The VA treatment record noted that palpation of 
the back revealed tenderness at the paraspinal T12 level.    

A February 2004 VA treatment record indicates the Veteran 
reported nasal drainage for three weeks.  A March 2004 VA 
treatment record reflects that the Veteran reported having 
trouble sleeping due to continuing back pain.  VA treatment 
records from May 2004 indicate the Veteran continued to 
complain of back pain and anorexia.

In May 2004, the Veteran went to the emergency room of the 
Stormont-Vail Medical Center with complaints of back pain, 
vomiting, continuous nausea and a weight loss of 35 pounds.  
A May 2004 Stormont-Vail Medical Center treatment record 
reflects that the findings were suggestive of primary lung 
cancer.  The record indicates the Veteran had a CT of the 
abdomen and chest.  A May 2004 discharge summary indicates 
the Veteran was diagnosed with metastatic lung cancer.  Due 
to the Veteran's poor overall physical status, the physician 
did not think the Veteran would tolerate significant 
chemotherapy.  The Veteran was discharged to be transferred 
to hospice care.    

In June 2005, the Chief of Staff at the VA Eastern Kansas 
Health Care System provided an opinion about the issue on 
appeal.  The Chief of Staff opined that the Veteran did not 
exhibit significant clinical signs of metastatic cancer until 
April 2004, about six weeks before he died of the disease.  
He opined that between August 2003 when the problem began and 
April 2004, no one could be faulted for failing to diagnose 
metastatic cancer.  He also noted that the prognosis for 
metastatic lung cancer is uniformly poor, and identifying the 
fact of the disease in a more timely fashion would not have 
altered the course of the disease.  

In a May 2009 VA opinion, the VA examiner opined that the 
Veteran's death was not the result of carelessness or 
negligence or lack of proper skill, or error in judgment on 
the part of the VA health providers.  The VA examiner noted 
that the Veteran's prognosis even at the time of his 
presentation for back pain was as likely as not extremely 
poor, and an earlier diagnosis in the summer of 2003 would 
not have prevented his death.  

The August 2009 Board Remand noted that the June 2005 and May 
2009 opinions were inadequate.  Both opinions failed to opine 
as to whether or not further diagnostic testing was warranted 
in 2001 and 2002.  However, the opinions both indicate that 
the prognosis for the Veteran's cancer was extremely poor 
when he presented for back pain in August 2003, and that 
identifying the fact of the disease in a more timely fashion 
would not have altered the course of the disease.  

In a July 2009 opinion, B.R., RN, BSN, opined that the VA 
failed to recognize several signs that the appellant had lung 
cancer.  B.R. states that changes in a 2003 chest x-ray 
showed a prominent hilum.  She asserts that findings of 
hemoptysis and an abnormal chest x-ray warranted further 
tests, which were not performed.  B.R. contends that if a 
bronchoscopy with biopsies for malignancy had been performed 
a few months after the first abnormal chest x-ray and 
hemoptysis was noted, the cancer would have been found sooner 
and treated with radiation and chemotherapy.  B.R. states 
that there is a great probability that the proper diagnosis 
and treatment could have prevented any metastasis, extending 
the Veteran's life.  She asserts that tests and treatments 
should have been ordered in 2001 and 2002 when the Veteran 
had hemoptysis, or in 2003, when the Veteran complained of 
increased pain.  B.R. claims an MRI of the spine should have 
been ordered, instead of x-rays interpreted as showing the 
pain was due to multiple compression fractures.  B.R. opines 
that the VA nurse practitioner monitoring the Veteran's 
symptoms was negligent because of her failure to recognize 
the problem.  

In a January 2010 opinion, a VA physician opined that it was 
not at least as likely as not that the proximate cause of the 
metastasis of the Veteran's bronchogenic cancer to his liver, 
spine and brain was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA between 2001 and 2003.  The VA physician noted 
that there was no definite evidence of any mass lesions on 
chest x-ray reports or the x-rays from that period.  The 
initial bone scan of August 2003 demonstrating the 
compression of the T-12 vertebral body was described as a 
solitary lesion not suggesting metastatic disease.  The 
January 2010 VA physician noted that the bone imaging and 
density study demonstrating the T-12 vertebral compression 
also demonstrated osteoporosis which supplies an etiology for 
such a compression and worsening of the loss of vertebral 
height reported.  The physician noted that the x-ray, 
combined with the diagnosis of osteoporosis and an episode of 
minor trauma (lifting a gas can), did not point to a 
diagnosis of cancer.  He opined that he did not believe that 
a more aggressive diagnostic workup at the time of the 
compression diagnosis would have impacted the outcome of the 
Veteran's illness as the bronchogenic cancer was advanced at 
the time of any metastatic disease.  

As noted above, in her July 2009 opinion, B.R. claimed that 
changes in a 2003 chest x-ray showed a prominent hilum.  She 
asserted that findings of hemoptysis and an abnormal chest x-
ray warranted further tests.  The January 2010 VA physician 
reviewed all of the Veterans' x-rays and noted that x-rays 
did not demonstrate any obvious evidence of mass lesions with 
the "slight hilar prominence" reported appearing unchanged 
in the chest x-rays reviewed between 1998 and 2003.  

The January 2010 VA physician stated that during the period 
of recurrent upper respiratory illness the Veteran's weight 
had declined approximately 10 pounds, which is possible with 
chronic illness affecting appetite and activity levels.  He 
noted that the hemoptysis noted in May 2001 appeared to have 
been a solitary episode, and is not described in any detail 
and therefore could have been due to sinusitis.  The VA 
physician noted that the appellant's cough was consistent 
with chronic obstructive pulmonary disease (COPD) with 
tobacco usage of more than 50 years.  The VA physician opined 
that he did not see a consistent pattern of symptoms of 
physical findings which support a more aggressive 
investigation of cancer with metastatic disease present in 
the records reviewed until the Veteran's rapid weight loss 
between December 2003 and March 2004.  He did not see 
definite evidence of negligence, lack of medical skill or 
carelessness involved in the case.

The Board finds the January 2010 VA opinion to be highly 
probative.  The VA physician provided a thorough rationale 
for his opinions, including citations to the evidence of 
record.  The July 2009 private opinion from B.R., R.N., is 
also probative.  Both the VA physician and B.R. reviewed the 
Veteran's VA treatment records.  However, the Board finds the 
January 2010 VA opinion, by A.M., a Doctor of Osteopathic 
Medicine, to have greater probative value than the July 2009 
private opinion from B.R., a Registered Nurse, due to the 
differences in their professional qualifications.  The Board 
also finds the January 2010 VA opinion to be persuasive.  The 
opinion is supported by detailed rationale.  

The Board acknowledges the appellant's assertions and hearing 
testimony that the Veteran's death was due to negligent 
treatment that he received at the VA Eastern Kansas Health 
Care System.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Board has given weight as to her observations and 
information provided about her husband's death; however, it 
does not appear that the appellant is medically trained to 
offer any opinion as to cause of the Veteran's death or 
whether VA medical care caused or contributed to his death.  
See Espiritu, 2 Vet. App. at 494.  As the appellant is not 
competent to offer a medical opinion as to whether VA medical 
care caused or contributed to the Veteran's death, the Board 
finds that her statements have no probative value, and are 
outweighed by the medical evidence of record.  

The Board sympathizes with the appellant's loss.  However, 
based on the evidence of record, the Board must conclude that 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  The Board acknowledges 
that the Veteran's lung cancer was first diagnosed at a 
private facility.  The Board finds the January 2010 VA 
physician's opinion that it is not at least as likely as not 
that the proximate cause of the metastasis of the Veteran's 
bronchogenic cancer to his liver, spine, and brain was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
between 2001 and 2003, to be persuasive.  The opinion is 
thorough and supported by the evidence of record.  
Additionally, as a physician's opinion, the January 2010 VA 
opinion has greater probative value than July 2009 opinion by 
B.R., RN, and the opinions expressed by B.R. at the November 
2006 Board hearing.  The January 2010 VA physician noted that 
the hemoptysis reported in May 2001 appeared to have been a 
solitary episode.  The physician also reviewed all of the 
Veteran's radiographical reports and noted that the x-rays 
did not demonstrate any obvious evidence of mass lesions with 
the "slight hilar prominence" reported appearing unchanged 
in the chest x-rays reviewed between 1998 and 2003.  He noted 
that there was no definite evidence of any mass lesions on 
chest x-ray reports.  The January 2010 physician opined that 
he did not see a consistent pattern of symptoms of physical 
findings which support a more aggressive investigation of 
cancer with metastatic disease present in the records 
reviewed until the rapid decline in the Veteran's weight 
between December 2003 and March 2004.  As a result, the Board 
finds that the medical evidence of record is against a 
finding that the Veteran's death from bronchogenic cancer 
with metastasis to the liver, spine and brain was due to 
negligent treatment that he received at the VA Eastern Kansas 
Health Care System.  Therefore, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to benefits under 38 U.S.C.A. § 1151.  
Consequently, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


